United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. COAST GUARD, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 15-1236
Issued: February 18, 2016

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 12, 2015 appellant filed a timely appeal from an April 24, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective
October 19, 2014 under 5 U.S.C. § 8113(b) to reflect his loss of wage-earning capacity had he
continued to participate in vocational rehabilitation efforts.

1
2

5 U.S.C. § 8101 et seq.

Appellant requested oral argument before the Board. In a November 13, 2015 order, the Board exercised its
discretion and denied appellant’s request, noting that his arguments on appeal could be adequately addressed in a
Board decision based on a review of the case record as submitted.

LEGAL PRECEDENT
On June 13, 1989 appellant, then a 42-year-old ship fitter, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a back injury on that date due to pushing heavy
equipment at work. He stopped work on June 13, 1989 and OWCP accepted that he sustained a
cervical strain.3
In a report dated October 18, 201, Dr. Robert Draper, a Board-certified orthopedic
surgeon serving as an OWCP referral physician, determined that appellant was partially disabled
due to his June 13, 1989 employment injury. He found that appellant could work on a full-time
basis with various work restrictions, including lifting no more than 50 pounds occasionally and
no more than 25 pounds frequently. Appellant could stand and walk for six hours out of an
eight-hour workday and sit for six hours out of an eight-hour workday. Dr. Draper
recommended that appellant avoid bending, stooping, and crawling.
In late-October 2013, appellant was referred for participation in an OWCP-administered
vocational rehabilitation program. Appellant’s vocational rehabilitation counselor reported that a
vocational rehabilitation plan had been developed based upon appellant’s experience, education,
and medical restrictions. Vocational rehabilitation efforts were placed in services interrupted
status on February 6, 2014 for 60 days.4 At the conclusion of the 60 days, vocational
rehabilitation was scheduled to resume. On May 14, 2014 appellant’s vocational rehabilitation
counselor reported that appellant failed to participate in or obstructed the approved vocational
rehabilitation program. On May 1, 2014 appellant had been contacted by the rehabilitation
counselor to notify him that rehabilitation efforts were set to resume. At that time, he advised his
rehabilitation counselor via telephone that he would not participate in the vocational
rehabilitation program. The rehabilitation counselor reported that vocational counseling was
attempted, but appellant abruptly ended the telephone call. She concluded that appellant had
obstructed the vocational rehabilitation efforts.
By letter dated June 25, 2014, OWCP advised appellant of its determination that he had
failed to participate in vocational rehabilitation efforts. It informed appellant that an individual
who refuses or impedes a vocational rehabilitation effort without good cause after testing has
been accomplished will have his or her compensation reduced based on what would have been
his or her wage-earning capacity had the training been successfully completed. OWCP directed
appellant to make a good faith effort to participate in the rehabilitation effort within 30 days or, if
he believed he had good cause for not participating in the effort, to provide reasons and
supporting evidence of such good cause within 30 days. It indicated that if these instructions
were not followed within 30 days action would be taken to reduce his compensation.

3

Appellant received disability compensation on the periodic rolls beginning June 16, 2002.

4

Although appellant participated in the early stages of the vocational rehabilitation process, his case was placed
in services interrupted status by his rehabilitation counselor due to appellant’s own decision to suspend participation
in the program.

2

Appellant submitted a July 3, 2014 medical report indicating that on that date he
underwent a left S1 disc transforaminal epidural steroid injection and a left L5-S1 transforaminal
epidural steroid injection.
Appellant’s vocational rehabilitation counselor determined that, had he continued to
participate in rehabilitation efforts, appellant would have been able to work as a contract
specialist.5 The position, classified as light in nature, involved negotiating with suppliers to draw
up procurement contracts and required occasional lifting of up to 20 pounds and engaging in
occasional reaching, handling, and fingering.
In an October 2, 2014 decision, OWCP reduced appellant’s compensation under 5 U.S.C.
§ 8113(b) to reflect his loss of wage-earning capacity had he continued to participate in
vocational rehabilitation efforts. It determined that appellant had failed, without good cause, to
undergo vocational rehabilitation as directed. With respect to his wage-earning capacity, OWCP
further found that, if appellant had participated in good faith in vocational rehabilitation, he
would have been able to perform the position of contract specialist.
Appellant requested reconsideration. He submitted several medical reports, including
May 13, June 4, and July 8, 2014 reports in which attending physicians indicated that he
complained of chronic low back pain and left-sided S1 radiculopathy symptoms. The findings of
a May 19, 2014 magnetic resonance imaging (MRI) scan showed mild degenerative disc disease
of the low back.
By decision dated April 24, 2015, OWCP affirmed its October 2, 2014 decision adjusting
appellant’s compensation effective October 19, 2014 for failure to participate in vocational
rehabilitation efforts.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened before it may terminate or modify compensation benefits.6 Section 8113(b) of FECA
provides that if an individual, without good cause, fails to apply for and undergo vocational
rehabilitation when so directed under section 8104 of FECA, OWCP, “after finding that in the
absence of the failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of the individual in
accordance with what would probably have been his [or her] wage-earning capacity in the absence
of the failure,” until the individual in good faith complies with the direction of OWCP.7
Section 10.519 of Title 20 of the Code of Federal Regulations details the actions OWCP
will take when an employee without good cause fails or refuses to apply for, undergo, participate
5

The position is described in the Department of Labor’s Dictionary of Occupational Titles (DOT) and bears the
DOT number 162.117-018. A state labor market survey from August 2014 revealed that the entry pay level for the
position was $493.23 per week and that the position was reasonably available in appellant’s commuting area.
6

Betty F. Wade, 37 ECAB 556, 565 (1986).

7

5 U.S.C. § 8113(b).

3

in, or continue to participate in a vocational rehabilitation effort when so directed. Section
10.519(a) provides, in pertinent part:
“Where a suitable job has been identified, OWCP will reduce the employee’s
future monetary compensation based on the amount which would likely have been
his or her wage-earning capacity had he or she undergone vocational
rehabilitation. OWCP will determine this amount in accordance with the job
identified through the vocational rehabilitation planning process, which includes
meetings with the OWCP nurse and the employer. The reduction will remain in
effect until such time as the employee acts in good faith to comply with the
direction of OWCP.”8
ANALYSIS
OWCP accepted that on June 13, 1989 appellant sustained a back injury due to pushing
heavy equipment at work. In late-October 2013, appellant was referred for participation in an
OWCP-sponsored vocational rehabilitation program. In an October 2, 2014 decision, OWCP
reduced appellant’s compensation under 5 U.S.C. § 8113(b) to reflect his loss of wage-earning
capacity had he continued to participate in vocational rehabilitation efforts. It determined that
appellant had failed, without good cause, to undergo vocational rehabilitation as directed. With
respect to his wage-earning capacity, it further found that, if appellant had participated in good
faith in vocational rehabilitation, he would have been able to perform the position of contract
specialist. In an April 24, 2015 decision, OWCP affirmed its October 2, 2014 decision adjusting
appellant’s compensation effective October 19, 2014.
The Board finds that OWCP properly reduced appellant’s compensation effective
October 19, 2014 under 5 U.S.C. § 8113(b) to reflect his loss of wage-earning capacity had he
continued to participate in vocational rehabilitation efforts.
On May 1, 2014 appellant had been contacted by his vocational rehabilitation counselor
to notify him that rehabilitation efforts were set to resume after period of interruption. At that
time, appellant advised his rehabilitation counselor via telephone that he would not participate in
the OWCP-administered vocational rehabilitation program. The rehabilitation counselor
reported that vocational counseling was attempted, but that appellant abruptly ended the
telephone call. In a report dated May 14, 2014, she concluded that appellant failed to participate
in or obstructed the approved vocational rehabilitation program. The Board finds that these facts
establish appellant’s failure to participate in vocational rehabilitation efforts.
Prior to the adjustment of his compensation, OWCP sent appellant a June 25, 2014 letter
in which it advised him of the consequences of continuing his failure to participate in vocational
rehabilitation efforts. Appellant was provided 30 days to begin participating in vocational
rehabilitation efforts or to submit evidence establishing good cause for not doing so. He did not,
however, participate in vocational rehabilitation efforts or provide good cause for not doing so
within 30 days of OWCP’s June 25, 2014 letter. Appellant submitted medical documentation in
response to the June 25, 2014 letter, but this evidence does not show that he was physically
8

20 C.F.R. § 10.519(a).

4

unable to participate in vocational rehabilitation efforts or otherwise establish that he had good
cause not to do so. He submitted several medical reports from mid-2014 showing that he was
being treated for mild degenerative disc disease of the low back. However, none of these reports
showed that he was unable to work or that he was unable to participate in vocational
rehabilitation efforts.9
On appeal appellant argued that his willingness to participate in a functional capacity
evaluation showed his participation in vocational rehabilitation efforts.10 However, regardless of
whether appellant was willing to participate in a functional capacity evaluation, he engaged in
actions constituting a failure to participate in vocational rehabilitation efforts, including the
above-described interactions with his vocational rehabilitation counselor.
A review of the record indicates that appellant was offered an opportunity to complete the
agreed upon vocational rehabilitation plan. There is no evidence that appellant’s failure to fully
participate in the rehabilitation program, particularly his clear failure to exercise a reasonable
standard of cooperation, was based on good cause.11 For these reasons, OWCP properly reduced
appellant’s compensation under 5 U.S.C. § 8113(b) to reflect his loss of wage-earning capacity
had he continued to participate in vocational rehabilitation efforts. The record also reflects that
OWCP properly determined that, if appellant had continued to participate in vocational
rehabilitation efforts, he would have been able to earn wages as a contract specialist.12
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective
October 19, 2014 under 5 U.S.C. § 8113(b) to reflect his loss of wage-earning capacity had he
continued to participate in vocational rehabilitation efforts.

9

In an October 18, 2013 report, Dr. Draper, a Board-certified orthopedic surgeon serving as an OWCP referral
physician, determined that appellant was partially disabled due to his June 13, 1989 employment injury. Dr. Draper
found that appellant could work on a full-time basis with various work restrictions, including lifting no more than 50
pounds occasionally and no more than 25 pounds frequently. The Board notes that this report provides the best
assessment of appellant’s work restrictions around the time he stopped participating in vocational rehabilitation
efforts in mid-2014.
10

Appellant indicated that a functional capacity evaluation was not in fact carried out.

11

See Michael D. Snay, 45 ECAB 403, 410-12 (1994).

12

The Board notes that the physical requirements of the contract specialist position were within appellant’s work
restrictions and that appellant’s rehabilitation counselor provided an opinion that he would have been vocationally
capable of performing the position if he had continued participating in vocational rehabilitation efforts.

5

ORDER
IT IS HEREBY ORDERED THAT the April 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

